REQUESTED BY: Senator Harold F. Sieck Nebraska State Legislature State Capitol Lincoln, Nebraska 68509
Dear Senator Sieck:
This is in response to your letter concerning our Opinion No. 225 dated March 23, 1982, regarding LB 127.
We are in agreement with the statement in your letter that `it is the intent of this bill that no General Funds be used to operate the State Survey Record Repository in any way.' That was the import of our Opinion No. 225.
If there is volunteer labor to implement LB 127, as you suggest, that should go a long way toward getting the program started.
We cannot, of course, say at this time whether or not there will be funds from other appropriations which will be available for this program, since the appropriations for next year have not yet been finalized. However, with the shortage of funds and the intense debate over them which is the order of the day, we would expect to see close scrutiny over the use of all funds to insure that they are not diverted from the specific purpose for which appropriated.
If you have any further questions, please contact us.
Very truly yours,
PAUL L. DOUGLAS Attorney General
Mel Kammerlohr Assistant Attorney General